STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


John J. Grant,
Petitioner Below, Petitioner                                                        FILED
                                                                               September 21, 2015
vs) No. 15-0003 (Berkeley County 11-C-909)                                     RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
Patrick Mirandy, Warden,

St. Mary’s Correctional Center,

Respondent Below, Respondent



                               MEMORANDUM DECISION
        Petitioner John J. Grant, by counsel Ben J. Crawley-Woods, appeals the Circuit Court of
Berkeley County’s December 1, 2014, order denying his petition for writ of habeas corpus.
Respondent Patrick Mirandy, Warden, by counsel Christopher C. Quasebarth, filed a response.
Petitioner filed a reply. On appeal, petitioner alleges that the circuit court erred in denying his
habeas petition because he established that he was entitled to relief based upon newly discovered
evidence and the State’s suppression of exculpatory evidence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In October of 2006, petitioner was indicted on one count of first-degree murder for the
shooting death of Donald Redman. Following trial, the jury convicted petitioner of the lesser
included offense of second-degree murder. Thereafter, in March of 2008, the circuit court
sentenced petitioner to a term of incarceration of forty years. Petitioner then appealed his
conviction to this Court, which refused the same by order entered on October 29, 2009.

        In October of 2011, petitioner filed a pro se petition for writ of habeas corpus. After
counsel was appointed, petitioner filed a second amended petition alleging the following grounds
for relief: 1) newly discovered evidence in the form of post-conviction affidavits from his co­
defendant and a witness at trial; 2) the State’s knowing presentation of false testimony; 3)
ineffective assistance of counsel; 4) sufficiency of the evidence; and 5) admission of letters
petitioner wrote while awaiting trial. Petitioner later supplemented this petition with an
additional affidavit. The circuit court then held an omnibus evidentiary hearing, after which it
denied petitioner habeas relief. It is from this order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the

                                                1


following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal to this Court, petitioner reasserts his claims that the circuit court erred in
denying him a new trial based on newly discovered evidence and the State’s failure to provide
him with exculpatory evidence. The Court, however, does not agree. Upon our review and
consideration of the circuit court’s order, the parties’ arguments, and the record submitted on
appeal, we find no error or abuse of discretion by the circuit court. Our review of the record
supports the circuit court’s decision to deny petitioner post-conviction habeas corpus relief based
on these alleged errors, which were also argued below. Indeed, the circuit court’s order includes
well-reasoned findings and conclusions as to the assignments of error raised on appeal. Given
our conclusion that the circuit court’s order and the record before us reflect no clear error or
abuse of discretion, we hereby adopt and incorporate the circuit court’s findings and conclusions
as they relate to petitioner’s assignments of error raised herein and direct the Clerk to attach a
copy of the circuit court’s December 1, 2014, “Final Order Denying Petition For Habeas Corpus”
to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                        Affirmed.

ISSUED: September 21, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2